Case 3:19-cr-00169-HTW-LRA Document1 Filed 08/20/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPRE

HERN DISTRICT OF MISSISSIPPI

     
    
   

NORTHERN DIVISION
UNITED STATES OF AMERICA sai TORETON
ay ee DEPUTY
v. CRIMINALNO. 3°/¢C/, Me G7
EDELFO RAMIREZ-RAMOS I8US.C.§911 |
a/k/a Jesus Villarreal 18 U.S.C. § 1546(a)

42 U.S.C. § 408(a)(7)(B)
The Grand Jury charges:
COUNT 1

On or about June 27, 2019, in Scott County, in the Northern Division of the Southem
District of Mississippi, and elsewhere, the defendant, EDELFO RAMIREZ-RAMOS a/k/a
Jesus Villarreal, an alien in the United States, falsely and willfully represented himself to be a
citizen of the United States, in violation of Title 18, United States Code, Section 911.

COUNT 2

On or about June 27, 2019, in Scott County, in the Northern Division of the Southern
District of Mississippi, and elsewhere, the defendant, EDELFO RAMIREZ-RAMOS a/k/a
Jesus Villarreal, aided and abetted by others known and unknown tg the Grand Jury, did
knowingly possess, utter, use and attempt to use a document prescribed by statute and regulation
for evidence of authorized stay or employment in the United States, that is a Social Security
Card, which card the defendant knew to be forged, counterfeited, altered, and falsely made, in
violation of Title 18, United States Code, Sections 1546(a) and 2.

COUNT 3

On or about June 27, 2019, in Scott County, in the Northern Division of the Southern
District of Mississippi, and elsewhere, the defendant, EDELFO RAMIREZ-RAMOS a/k/a
Jesus Villarreal, for the purpose of obtaining for himself and any other person anything of value
from any person, and for any other purpose, did, with intent to deceive, falsely represent a

number to be the social security account number assigned by the Commissioner of Social
Case 3:19-cr-00169-HTW-LRA Document1 Filed 08/20/19 Page 2 of 2

Security to him, when in fact such number is not the social security account number assigned by

the Commissioner of Social Security to him in violation of Title 42, United States Code, Section

      

408(a)(7)(B).
" o MICHAEL EURSY, JR.
United States Attorney
f
A TRUE BILL:
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This indictment was returned in open court by the foreperson or deputy foreperson of the
Grand Jury on this, the 1p" rday of August, 2019.

Ht 2 Gla

UNITED STATES MAGISTRATE JUDGE
